UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 6) NTELOS Holdings Corp. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 67020Q107 (CUSIP Number) Michael Huber Quadrangle GP Investors LLC 1065 Avenue of the Americas, 34th Floor New York, New York 10018 (212) 418-1700 (Name, Address and Telephone Number of Persons Authorized to Receive Notices and Communications) May 6, 2016 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box .o Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 67020Q107 SCHEDULE 13D/A Page 2of 20 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Quadrangle GP Investors LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON OO CUSIP No. 67020Q107 SCHEDULE 13D/A Page3of 20 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Quadrangle GP Investors II LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON PN CUSIP No. 67020Q107 SCHEDULE 13D/A Page4of 20 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Quadrangle GP Investors LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON PN CUSIP No. 67020Q107 SCHEDULE 13D/A Page5of 20 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Quadrangle Capital Partners LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON PN CUSIP No. 67020Q107 SCHEDULE 13D/A Page6of 20 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Quadrangle Select Partners LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON PN CUSIP No. 67020Q107 SCHEDULE 13D/A Page7of 20 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Quadrangle Capital Partners-A LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON PN CUSIP No. 67020Q107 SCHEDULE 13D/A Page8of 20 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON QCP GP Investors II LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON OO CUSIP No. 67020Q107 SCHEDULE 13D/A Page9of 20 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Quadrangle (AIV2) Capital Partners II LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON PN CUSIP No. 67020Q107 SCHEDULE 13D/A Page10of 20 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Quadrangle Select Partners II LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON PN CUSIP No. 67020Q107 SCHEDULE 13D/A Page11of 20 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Quadrangle Capital Partners II-A LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON PN CUSIP No. 67020Q107 SCHEDULE 13D/A Page12of 20 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Quadrangle NTELOS GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON OO CUSIP No. 67020Q107 SCHEDULE 13D/A Page13of 20 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Quadrangle NTELOS Holdings II LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON PN CUSIP No. 67020Q107 SCHEDULE 13D/A Page14of 20 This amendment No.6 relates to the Schedule 13D filed by Quadrangle GP Investors LLC, Quadrangle GP Investors LP, Quadrangle Capital Partners LP, Quadrangle Select Partners LP, Quadrangle Capital Partners-A LP, QCP GP Investors II LLC, Quadrangle GP Investors II LP, Quadrangle (AIV2) Capital Partners II LP, Quadrangle Select Partners II LP, Quadrangle Capital Partners II-A LP, Quadrangle NTELOS GP LLC,and Quadrangle NTELOS Holdings II LP (collectively, the “Reporting Persons”) with the Securities and Exchange Commission on September 25, 2007, as amended (the “Schedule 13D”), relating to the common stock, par value $0.01 per share, of NTELOS Holdings Corp. Unless set forth below, all Items are unchanged from the Schedule 13D.Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed to such terms in the Schedule 13D. Item 5.Interest in Securities of the Issuer Item5 of the Schedule 13D is hereby amended and supplemented by adding the following: “On May 6, 2016, NTELOS Holdings Corp., a Delaware corporation (the “Company”)completed the transactions contemplated by the Agreement and Plan of Merger (the “Merger Agreement”) with Shenandoah Telecommunications Company, a Virginia corporation (“Shentel”) and Gridiron Merger Sub, Inc., a Delaware corporation and wholly owned subsidiary of Shentel (“Merger Sub”), pursuant to which,Merger Submerged with and into the Company, with the Company surviving the merger as a wholly owned subsidiary of Shentel (the “Merger”).As a result of the Merger,the Reporting Personssurrendered allof the shares of common stock, par value $0.01 per share, of the Company (the “Shares”) they beneficially owned in exchange for the Merger consideration. Item 7. Material to be Filed as Exhibits. Exhibit A:Joint Filing Agreement. CUSIP No. 67020Q107 SCHEDULE 13D/A Page15 of 20 After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: May 10, 2016 QUADRANGLE CAPITAL PARTNERS LP By: Quadrangle GP Investors LP, as its General Partner By: Quadrangle GP Investors LLC, as its General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal QUADRANGLE GP INVESTORS LP By: Quadrangle GP Investors LLC, as its General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal QUADRANGLE GP INVESTORS LLC By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal QUADRANGLE SELECT PARTNERS LP By: Quadrangle GP Investors LP, as its General Partner By: Quadrangle GP Investors LLC, as its General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal CUSIP No. 67020Q107 SCHEDULE 13D/A Page16 of 20 QUADRANGLE CAPITAL PARTNERS-A LP By: Quadrangle GP Investors LP, as its General Partner By: Quadrangle GP Investors LLC, as its General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal QUADRANGLE NTELOS HOLDINGS II LP By: Quadrangle NTELOS GP LLC, as General Partner By: Quadrangle (AIV2) Capital Partners II LP, as Managing Member By: Quadrangle GP Investors II LP, as General Partner By: QCP GP Investors II LLC, as General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal QUADRANGLE NTELOS GP LLC By: Quadrangle (AIV2) Capital Partners II LP, as Managing Member By: Quadrangle GP Investors II LP, as General Partner By: QCP GP Investors II LLC, as General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal QUADRANGLE (AIV2) CAPITAL PARTNERS II LP By: Quadrangle GP Investors II LP, as General Partner By: QCP GP Investors II LLC, as General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal CUSIP No. 67020Q107 SCHEDULE 13D/A Page17 of 20 QUADRANGLE GP INVESTORS II LP By: QCP GP Investors II LLC, as General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal QCP GP INVESTORS II LLC By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal QUADRANGLE CAPITAL PARTNERS II-A LP By: Quadrangle GP Investors II LP, as General Partner By: QCP GP Investors II LLC, as General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal QUADRANGLE SELECT PARTNERS II LP By: Quadrangle GP Investors II LP, as General Partner By: QCP GP Investors II LLC, as General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal CUSIP No. 67020Q107 SCHEDULE 13D/A Page18 of 20 Exhibit A JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, the undersigned agree to the joint filing of a Statement on Schedule 13D (including any and all amendments thereto) with respect to the common stock, par value US$0.01 per share, of NTELOS Holdings Corp. and further agree to the filing of this agreement as an exhibit thereto.In addition, each party to this Agreement expressly authorizes each other party to this Agreement to file on its behalf any and all amendments to such Statement on Schedule 13D. Dated: May 10, 2016 QUADRANGLE CAPITAL PARTNERS LP By: Quadrangle GP Investors LP, as its General Partner By: Quadrangle GP Investors LLC, as its General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal QUADRANGLE GP INVESTORS LP By: Quadrangle GP Investors LLC, as its General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal QUADRANGLE GP INVESTORS LLC By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal QUADRANGLE SELECT PARTNERS LP By: Quadrangle GP Investors LP, as its General Partner By: Quadrangle GP Investors LLC, as its General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal CUSIP No. 67020Q107 SCHEDULE 13D/A Page19 of 20 QUADRANGLE CAPITAL PARTNERS-A LP By: Quadrangle GP Investors LP, as its General Partner By: Quadrangle GP Investors LLC, as its General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal QUADRANGLE NTELOS HOLDINGS II LP By: Quadrangle NTELOS GP LLC, as General Partner By: Quadrangle (AIV2) Capital Partners II LP, as Managing Member By: Quadrangle GP Investors II LP, as General Partner By: QCP GP Investors II LLC, as General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal QUADRANGLE NTELOS GP LLC By: Quadrangle (AIV2) Capital Partners II LP, as Managing Member By: Quadrangle GP Investors II LP, as General Partner By: QCP GP Investors II LLC, as General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal QUADRANGLE (AIV2) CAPITAL PARTNERS II LP By: Quadrangle GP Investors II LP, as General Partner By: QCP GP Investors II LLC, as General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal CUSIP No. 67020Q107 SCHEDULE 13D/A Page20 of 20 QUADRANGLE GP INVESTORS II LP By: QCP GP Investors II LLC, as General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal QCP GP INVESTORS II LLC By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal QUADRANGLE CAPITAL PARTNERS II-A LP By: Quadrangle GP Investors II LP, as General Partner By: QCP GP Investors II LLC, as General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal QUADRANGLE SELECT PARTNERS II LP By: Quadrangle GP Investors II LP, as General Partner By: QCP GP Investors II LLC, as General Partner By: /s/ Michael Huber Name: Michael Huber Title: President and Managing Principal
